Citation Nr: 0126509	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL


Appellant and her son


ATTORNEY FOR THE BOARD


Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had qualifying military service from December 
1941 to October 1942, including confinement as a prisoner of 
war from April to August 1942, and from March to September 
1945.  From September 1945 to February 1946, the veteran 
served in the Philippine Army.

The veteran died in September 1960.  Service connection was 
not in effect for any disability at time of death.  His 
widow, the appellant, claimed service connection for the 
cause of his death; and the claim was denied by a March 1961 
RO rating decision, which, in effect, was confirmed by a June 
1961 RO determination.  After being provided timely notice of 
each adverse determination, she did not file a timely Notice 
of Disagreement therewith.  Therefore, said 1961 RO 
determination represents the last final decision with regards 
to that issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, that denied 
reopening of the claim for service connection for the cause 
of the veteran's death and denied entitlement to dependency 
and indemnity compensation under 38 C.F.R. § 1318.  The 
appellant and her son testified at a June 2001 "travel 
Board" hearing convened by the undersigned member of the 
Board.

In reviewing this appeal, the Board notes that the RO has 
included in the statement of the case the issue of 
entitlement to benefits under 38 C.F.R. § 1318.  However, the 
veteran was not service-connected for any disability during 
his lifetime, and the appellant has not claimed entitlement 
to dependency and indemnity compensation (DIC) on any basis 
other than based upon a claim of service connection for the 
cause of the veteran's death.  Accordingly, the Board 
determines that the sole issue presented on appeal is the 
issue of entitlement to DIC based upon service connection for 
the cause of death.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by RO determinations in March and June 1961.  The 
appellant was provided timely notification of these RO 
decisions and advised of her right to appeal, but she did not 
do so, and the decisions became final.

2.  Medical evidence received since the June 1961 RO decision 
shows that the veteran was treated for pulmonary tuberculosis 
in July 1958.

3.  Evidence received since the March and June 1961 RO 
decisions is either duplicative or cumulative of evidence of 
record, it bears neither directly nor substantially upon the 
specific matter under consideration, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March and June 1961 RO decisions 
is not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
hospitalized on August 29, 1942, for treatment of malaria, 
beriberi, and anemia.  After results from six tests for 
malaria and three for amoebae were negative, he was 
discharged from hospitalization on October 14th as 
"recovered."  A September 1945 examination report noted 
that the lungs, including x-ray "if made," were normal.  A 
February 1946 separation examination noted that the veteran's 
lungs were normal.  The block entitled "Chest X-ray" is 
annotated, "No X ray[.]  See attached affidavit."  A 
February 1946 Affadavit for Philippine Army Personnel, signed 
by the veteran, noted that there were no wounds or illnesses 
incurred between December 9, 1941 and date of return to 
military control.  

In July 1960, the veteran filed a claim with VA for service 
connection for tuberculosis, wherein he alleged to have had 
that disease since 1946.  Interestingly, he reported not 
receiving any treatment during service; listed Dr. Mendoza as 
having treated him for tuberculosis; and the date of said 
treatment was typewritten as "1956" but with "1946" typed 
over that date.  In an August 1960 affidavit, Pedro Mendoza, 
MD, reported that he was called to the veteran's home on 
April 16, 1948, because the veteran had been "vomiting" 
blood for thirty minutes.  He treated him for the following 
month, and saw him again in June 1948.  On that occasion, 
history included a long-standing, productive cough, back and 
chest pain, dyspnea, weight loss, intermittent hemoptysis, 
and fetid breath.  On examination, there were moist rales at 
the bases of the lungs bilaterally and dullness to percussion 
of the lower lobes.  Diagnoses included bilateral pulmonary 
tuberculosis, moderately advanced, and bilateral 
bronchiectasis.  He treated him for a month with 
streptomycin.  The doctor did not include the records of that 
1948 treatment.

In an August 1960 statement, [redacted] reported that he 
was acquainted with the veteran, that they lived in the same 
community before the war, and that the veteran was in good 
health at that time.  He saw him again in 1942, learned that 
the veteran had recently been released from a prisoner-of-war 
camp, and noted that he looked pale, thin, and weak.  In 
1946, he heard that the veteran was ill and went to his home.  
He found the veteran weak and coughing blood.  The veteran 
could not afford medical care, so the veteran used medicinal 
herbs and bark, which alleviated the cough, and he resorted 
to similar treatment when the cough recurred.  Finally, 
neighbors took the veteran to a physician, but Mr. [redacted] 
did not report the date they did so.

In an August 1960 statement, [redacted] reported that he 
knew the veteran before the war at which time he was in good 
health.  He saw him again soon after he was released from a 
prisoner-of-war camp and noted that his face was swollen, his 
stomach bloated, and his arms and legs were thin.  He 
accompanied the veteran when he went for medical treatment 
which continued to the end of the war.  In the early part of 
1946, he learned that the veteran was ill and went to his 
home.  He found he was spitting blood, but he did not seek 
medical care due to financial hardship.  Instead, he self-
medicated with medicinal herbs and bark.

A September 1960 RO decision noted the lack of medical 
evidence of pulmonary tuberculosis in service and the lack of 
x-ray/laboratory test to confirm the private medical 
diagnosis of tuberculosis reportedly rendered in 1948; and 
concluded that tuberculosis was not shown in service or to a 
compensable degree within the "presumptive period."

According to the veteran's death certificate, the cause of 
death on September [redacted], 1960 was due to pulmonary tuberculosis 
with onset one year earlier, and no antecedent or 
contributory conditions were listed.

In February 1961, the appellant claimed service connection 
for the cause of the veteran's death.

A March 1961 RO rating decision denied the appellant's claim.  
A letter later that month notified the appellant of the 
decision and advised her of her right to appeal.  The notice 
said that the claim was denied, in part, because the 
veteran's death was not due to service-connected disease or 
injury.

In an April 1961 letter received the following month, the 
appellant reported that her husband was in good health before 
the war, but his health deteriorated due to malnutrition and 
exposure to the elements in service.  She said he could not 
afford medical care until 1948 when he received back pay.  
With her letter, the appellant submitted copies of two lay 
statements and the statement from Doctor Mendoza, all of 
which had been previously reviewed by the RO.  She also 
submitted a September 1960 affidavit from Espiritu Rangel, 
MD, who stated that he had treated the veteran for pulmonary 
tuberculosis from 1958 to the present.

In a June 1961 letter, the RO advised the appellant that the 
documentation recently submitted did not constitute new and 
material evidence and that her claim had not been reopened.  
The letter advised her that she had the right to appeal and 
referred her to the explanation of that right in the March 
1961 notice that denied her claim.

In a January 1976 letter, the appellant sought to reopen the 
claim for service connection for the cause of the veteran's 
death.  She enclosed a report from Vicente Samson, MD, and 
Pablo Ramos, MD, of the Philippine Tuberculosis Society, 
showing that a radiologic examination of the veteran's lungs 
revealed pulmonary tuberculosis far advanced on the right and 
moderately advanced on the left.  The report, dated June 6, 
1960, associated the veteran's case number with the year 1958 
indicating that that was the year the case was initiated by 
the Society.

In a March 1976 notice, the RO reiterated its conclusion that 
the veteran's death was not due to injury or disease incurred 
in service.  It does not appear that the appellant was 
advised of her right to appeal this decision.

In a March 1976 letter, the appellant referred to the 
veteran's treatment for malaria and beriberi in service and 
reiterated her contention that his death was related to his 
military service.  In a May 1976 letter, she contended that 
the veteran exhibited symptoms, including hemoptysis, 
productive cough, and chest and back pain, immediately upon 
separation from service in February 1946.  In a July 1976 
response, the RO contended that the veteran "had no service 
which could be considered 'service' in the armed forces of 
the United States."  It does not appear that the appellant 
was advised of her right to appeal this decision.

In letters dated in August and October 1997, the appellant 
sought to reopen the claim for service connection for the 
cause of the veteran's death.  In her letters she cited 
Public Laws 97-37 and 100-322, and referred to them as 
"liberalized POW legislation."

In a January 1998 letter, the RO notified the appellant of 
the evidence needed to substantiate a claim for service 
connection for the cause of a veteran's death.  The letter 
indicated that such evidence would include a statement from a 
health care professional who could provide medical evidence 
of a relationship between the cause of the veteran's death 
and his military service.

On a November 1998 VA release-of-information form, the 
appellant listed Doctors Largion Beltran, Vicente Samson, 
Pablo Ramos, and Raquel Vergara, as sources of information 
regarding her claim.  The RO requested records from the 
doctors using addresses provided by the appellant.  The RO 
advised the appellant of these efforts, but also advised her 
that securing the records was actually her responsibility.  
The RO received no records and, in a May 1999 letter, the 
appellant reported that one of the doctors had died and 
another, Doctor Ramos, could not be located.

The June 1999 RO rating decision determined that new and 
material evidence had not been submitted with which to reopen 
the claim for service connection for the cause of the 
veteran's death, and the appellant was notified of that 
decision by correspondence the following month.

In March 2000, the appellant submitted a copy of a June 1960 
note from Doctor Rangel, written on a prescription form, 
indicating that he had treated the veteran for pulmonary 
tuberculosis, far advanced, since July 1958.  She also 
submitted a copy of a Patient's Identification Card issued by 
the Philippine Tuberculosis Society to the veteran on 
December 18, 1958.  The card indicated it was to be used for 
free consultation service.  She also submitted a copy of a 
June 1958 prescription for ascorbic acid written on the 
prescription form of Doctor Largion Beltran.  Finally, she 
submitted a duplicate of the June 1960 radiologic report from 
the Philippine Tuberculosis Society.

In a March 2000 Substantive Appeal, VA Form 9, the appellant 
argued that the veteran's status as a prisoner of war, from 
April to August 1942, included hardships such as hunger, 
exposure to the elements, and lack of medical care, and that 
these conditions resulted in his pulmonary tuberculosis and 
death.

At a June 2001 travel Board hearing, the appellant testified 
that, since her marriage to the veteran in May 1944, he 
occasionally became ill with symptoms of malaria and a 
pulmonary disorder, but they were not told initially that he 
had tuberculosis.  The appellant's son testified that he was 
born in 1955 and recalled very little about his father's 
health.  He knew that his father had been treated by four 
doctors, three of whom had since died and the other, Doctor 
Ramos, was very old and no longer practicing.  He said he was 
aware that his father had had recurrent episodes of a 
pulmonary disorder.

In a June 2001 letter, the RO advised the appellant that her 
case would be sent to the Board, and invited her to submit 
any additional evidence she had directly to the Board.


Analysis

Before proceeding to the legal analysis of the appellate 
issue, the Board notes that there has been a change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VCAA eliminated the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a).  In 
addition, it provided for an enhanced duty on the part of VA 
to notify a claimant of the evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103.  Finally, it defined the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  
The notice and duty to assist provisions of VCAA have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, the appellant was advised, in March 1961, that 
evidence of record did not show that her husband's death was 
due to a service-connected disease or injury.  In June 1961, 
she was advised that documentation recently submitted 
duplicated evidence then of record.  In a March 1976 letter, 
she was again advised that evidence of record did not show 
that her husband's death was due to a service-connected 
disease or injury.  In response to August and October 1997 
letters from the appellant, a January 1998 letter from the RO 
set out the disorders subject to presumptive service 
connection if manifested to the requisite degree in a former 
prisoner of war.  The letter then advised her of the evidence 
needed to substantiate such a claim.  That letter was 
returned undelivered but sent again in August 1998.  She 
responded in November 1998 with the names of four doctors her 
husband had seen, and the RO requested records from each.  
None of the doctors responded, the appellant indicated in a 
May 1999 letter that one of the doctors was dead, and the 
veteran's son testified at the June 2001 hearing that three 
of them were dead and the fourth was no longer practicing 
medicine.  The June 1999 RO decision denied the application 
to reopen the claim.  A July letter, with a copy of the 
decision enclosed, notified the appellant of the decision.  
Statements of the Case were issued in December 1999 and March 
2000 and these set out the applicable law and discussed the 
shortcomings of the appellant's claim.  She submitted 
additional documentary evidence in March 2000 and testified, 
as did her son, at a June 2001 hearing.  Finally, a June 2001 
letter from the RO invited her to submit any additional 
evidence she had directly to the Board.  She has not alluded 
to evidence that has not been, but could be, obtained.  In 
view of the foregoing, the Board finds that VA has satisfied 
the notice and duty-to-assist provisions of VCAA.

Turning now to the law applicable to claims for dependency 
and indemnity compensation, this benefit is awarded to the 
surviving spouse, children, and parents of a deceased veteran 
if a service-connected disability was either the principal or 
a contributory cause of the veteran's death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  A principal cause of death is one 
which, alone or jointly with another disorder, was the 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which, though not related to the principal 
cause, contributed substantially or materially or combined 
with other disorders to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  As indicated above, the veteran had not been 
granted service connection for any disability prior to his 
death.

However, dependency and indemnity compensation is also 
awarded if the veteran's death can be service connected.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is, service 
connection for the cause of the veteran's death is granted, 
post mortem, and dependency and indemnity compensation is 
awarded, if the evidence shows that disease or injury was 
actually incurred or aggravated in service, and was either 
the principal or a contributory cause of death, even though 
service connection had not been granted for that disease or 
injury prior to the veteran's death.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection for 
current disability, or for disability that causes or 
contributes to cause death, requires evidence of an etiologic 
relationship between events in service, or an injury or 
disease incurred there, and the death or current disability.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's death certificate showed pulmonary tuberculosis 
as the sole cause of death.  It did not list contributory 
causes of death and, in any event, the veteran was not 
service connected for any disorder which could be considered 
a contributory cause.  In sum, this claim can only be granted 
if the veteran's pulmonary tuberculosis can be connected to 
his military service some fifteen years earlier.

However, service connection for pulmonary tuberculosis, the 
cause of the veteran's death, was denied in March and June 
1961 RO determinations.  The appellant was notified of those 
decisions and advised of her right to appeal them.  
38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  She did not appeal 
either of the decisions within one year of notification 
thereof, and they became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302, 20.1103.  Final VA decisions are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen the 
claim, the appellant must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  "New and material evidence" is evidence not 
previously reviewed by VA adjudicators, that is neither 
cumulative nor redundant, that bears directly and 
substantially upon the specific matter under consideration, 
and that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

Subsequent to the Hodge decision, the Court announced a 
three-step process for reviewing applications to reopen 
claims previously and finally denied.  First, VA adjudicators 
were to determine whether new and material evidence, as 
defined by 38 C.F.R. § 3.156(a), had been received; second, 
if new and material evidence had been received, adjudicators 
were to determine whether, based upon all the evidence and 
presuming its credibility, the claim was well grounded; and 
third, if the claim was well grounded and the duty to assist 
had been fulfilled, adjudicators were to evaluate the merits 
of the claim.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000).

As indicated above, VCAA eliminated the second step of the 
Elkins review, the well-grounded requirement, so the 
application to reopen the claim depends only on whether, 
since the March and June 1961 RO decisions, new and material 
evidence has been received upon which to do so.  The evidence 
received since 1961 includes the 1960 radiologic report from 
the Philippine Tuberculosis Society, the May 1976 letter from 
the appellant wherein she contended that the veteran showed 
symptoms of tuberculosis immediately upon separation from 
service in 1946, a June 1960 note from Doctor Rangel 
indicating that he had treated the veteran for tuberculosis 
since 1958, an identification card from the Philippine 
Tuberculosis Society issued to the veteran in December 1958, 
a June 1958 prescription for ascorbic acid, and the 
appellant's testimony, and that of her son, at a June 2001 
travel Board hearing.

The evidence submitted since 1961 had not been previously 
considered so, in a sense, it is new.  However, evidence 
showing the veteran's treatment for tuberculosis since 1958 
is cumulative of evidence of record at the time of the June 
1961 RO decision.  That is, the statement from Doctor Rangel, 
which was of record in 1961, also showed treatment since 
1958.  (It appears that an effort was made to alter the 
statement by changing the 5, in 1958, to a 4, but there is no 
indication that the alteration was a correction made by 
Doctor Rangel.)  Moreover, evidence that treatment for 
tuberculosis was provided in 1958 is not particularly 
favorable to the appellant's claim, since that treatment was 
provided some thirteen years after the veteran's separation 
from qualified service.  The appellant's statements regarding 
the veteran's postservice symptoms duplicate, essentially, 
lay statements of record in 1961.  None of the additional 
evidence, whether new or not, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board is constrained to find that 
new and material evidence has not been received upon which to 
reopen the claim for service connection for the cause of the 
veteran's death.

In her August and October 1997 letters, the appellant 
referred to Public Laws 97-37 and 100-322.  Those are the 
Former Prisoner of War Benefits Act of 1981, Pub. L. 97-37, 
95 Stat. 935 (1981), and the Veterans Benefits and Services 
Act of 1988, Pub. L. 100-322, 102 Stat. 487 (1988).  The 
first law, among other things, created 38 U.S.C.A. § 312(b), 
since renumbered to section 1112(b), which listed disorders 
subject to presumptive service connection when manifested to 
a compensable degree in a former prisoner of war.  The second 
law added three disorders to the list.  Neither law referred 
to pulmonary tuberculosis or otherwise appears relevant to 
the appellant's claim.


ORDER

Since new and material evidence has not been received to 
reopen a claim for service connection for the cause of the 
veteran's death, the claim is denied.



						(CONTINUED NEXT PAGE)


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

